Citation Nr: 0521847	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  02-13 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran had active service from September 1966 until 
September 1968, with additional service in the U.S. Naval 
Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2001 rating decision of the Department of 
Veterans Affairs (VA), Medical and Regional Office Center 
(RO) in Wichita, Kansas.

The veteran's claim was remanded by the Board for further 
development in August 2004.  The development has been 
completed and the veteran's claim is now ready for review.


FINDING OF FACT

A right knee injury in service was acute and transitory in 
nature, and the veteran's current bilateral knee disability 
was not demonstrated during service, or to a compensable 
degree within a year of discharge from service, and has not 
been shown by competent medical evidence to be related to 
service.


CONCLUSION OF LAW

A chronic bilateral knee disability was not incurred in or 
aggravated by active service, nor may a chronic bilateral 
knee disability be presumed to have been incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1112 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of the 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

A VCAA notice letter dated in April 2001 apprised the 
appellant of the information and evidence necessary to 
substantiate his claim.  Such correspondence also apprised 
him as to which information and evidence, if any, that he is 
to provide, and which information and evidence, if any, VA 
will attempt to obtain on his behalf.  He was also advised to 
send any evidence in his possession, pertinent to the appeal, 
to VA.  As such, the Board finds that the correspondence 
satisfied VA's duty to notify the veteran, as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), 38 C.F.R. § 
5103 and 38 C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  The April 2001 VCAA notice letter was 
sent to the veteran prior to the July 2001 rating decision.  
Because the VCAA notice was provided to the appellant prior 
to the initial AOJ adjudication denying the claim, the timing 
of the notice does comply with the express requirements of 
the law as found by the Court in Pelegrini II.

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The veteran's service medical 
records have been obtained and the veteran has been provided 
a VA orthopedic examination.  A VA medical opinion has also 
been obtained.  The veteran has been accorded ample 
opportunity to present evidence and argument in support of 
the appeal.  There is no indication that there exists any 
additional evidence which has a bearing on the veteran's 
claim which has not been obtained. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the appellant or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  In light of the above, there is no prejudice to the 
appellant in proceeding to consider the matter before the 
Board.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Regulations

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110. 

Specified diseases (i.e. arthritis) manifested or aggravated 
to a compensable degree within the appropriate time period 
shall be granted service connection, even though there is no 
record of such disease in service.  38 C.F.R. §§ 3.307, 
3.309.  When a disability is not initially manifested during 
service or within an applicable presumptive period, service 
connection may nevertheless be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in or aggravated by service.  See 38 U.S.C.A. § 
1113(b) (West 2002); 38 C.F.R. § 3.303(d).

History

Service medical records reveal that the veteran was seen from 
January 30, 1967 to February 10, 1967 for pain and swelling 
of the right knee.  X-rays were negative, and it was reported 
that the veteran most likely had a medial collateral ligament 
injury.  On February 10, 1967 it was noted that the veteran's 
right knee continued to improve and he was returned to full 
duty.  The remainder of the service medical records, 
including the August 1968 discharge examination report, 
reveal no further complaints or treatment to either knee.

On VA examination in March 2001, the veteran reported that he 
injured both knees in service when he fell while climbing a 
ladder.  He asserted that he had swelling and effusion of 
both knees.  He stated that he had had needle aspiration 
performed three times on the right knee and one time on the 
left knee.  Examination revealed the veteran to have stable 
knees with full range of motion.  X-rays revealed only mild 
degenerative changes of the knees, slightly more prominent on 
the right than on the left.  The diagnosis was history of 
multiple traumas and sprains to the bilateral knees and 
bilateral ankles, with current evidence of degenerative 
changes of the bilateral knees, more prominent on the right 
than the left.

The veteran's claims file was reviewed by a VA examiner in 
September 2004.  The examiner noted that the service medical 
records revealed multiple medical physical examinations from 
August 14, 1968 to May 4, 1991 showing no acute or developing 
chronicity from the injury in service.  She further noted 
that the veteran received no profiles due to the knees, and 
that he received only positive reports of physical 
performance.  She indicated that the findings on VA 
examination in March 2001 did not reflect physical or 
radiological findings that would be expected to be found in 
knees significantly injured over 30 years ago.  It was the VA 
examiner's opinion that the veteran's current bilateral knee 
disability was unrelated to service.

Analysis

While the service medical records do indicate that the 
veteran had a right knee injury in service, the records do 
not indicate that this injury was other than acute and 
transitory in nature.  The medical evidence does not indicate 
that the veteran ever experienced any residuals of the right 
knee injury shown in January and February 1967.  The 
veteran's current bilateral knee arthritis was not shown in 
service, within a year of discharge from service, or for many 
years thereafter.  The only evidence indicating that the 
veteran has current bilateral knee disability related to 
service is the veteran's own assertion.  However, as a lay 
person he is not competent to render a medical opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Not only 
is there no medical evidence supporting the veteran's claim, 
but there is medical evidence indicating that the veteran's 
current bilateral knee disability is unrelated to service.  
In September 2004, the VA examiner expressed her opinion that 
the veteran's current bilateral knee disability was unrelated 
to service.

In July 2005, the veteran's representative asserted that the 
wording of the September 2004 opinion was faulty.  Regardless 
of the wording, the Board finds that the September 2004 
opinion clearly indicates the examiner's belief that the 
veteran's current bilateral knee disability is unrelated to 
service.  The Board further notes that this examiner 
supported her opinion based on the evidence of record.  As 
such, the Board finds that the preponderance of the evidence 
is against entitlement to service connection for a bilateral 
knee.  Accordingly, entitlement to service connection for a 
bilateral knee is not warranted.



ORDER

Entitlement to service connection for a bilateral knee 
disability is denied.



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


